Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00763-CR

                                          Ruben NERIO, Jr.,
                                              Appellant

                                                  v.
                                              The State of
                                         The STATE of Texas,
                                               Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR1990
                         The Honorable Angus K. McGinty, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 15, 2014

DISMISSED

           Pursuant to a plea bargain agreement, appellant pled nolo contendere to failure to stop and

render aid-SBI/DEA. The trial court signed a certification of defendant’s right to appeal stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX. R.

APP. P. 25.2(d). Accordingly, on November 20, 2013, this court issued an order stating this appeal

would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
                                                                                   04-13-00763-CR


defendant has the right of appeal was made part of the appellate record. See Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended

certification has been filed; therefore, this appeal is dismissed.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-